DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 12-13, 26, and 36 have been cancelled, Claims 37-38 have been added; therefor, Claims 1, 3-11, 14-25, 27-35, and 37-38 are currently pending in application 15/712,952.

Allowable Subject Matter
Claims 1, 3-11, 14-25, 27-35, and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to identifying and presenting accounts and postings of a social media system. Each independent claim identifies the uniquely distinct features “retrieving, by a knowledge-base server system via at least one application programming interface (API) of the social media system, account information for a plurality of social media accounts; classifying, by the knowledge-base server system based on the retrieved account information, the plurality of social media accounts according to account type, wherein the classifying classifies each account of the plurality of social media accounts as one of: a personal account type, or an organization account type; and wherein the classifying for each account includes performing a detection of whether an image in the account information for the account includes a fac.”  The closest prior art, Safford et al. (US 9,288,123 B1) and Cox et al. (US 2016/0148077 A1) disclose(s) conventional social media event information presentation systems/ methods.  However, Safford and Cox (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 14, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629